Citation Nr: 0604453	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which denied service connection for 
hepatitis C.  In August 2004 the Board remanded the case to 
the RO for additional development, to include providing the 
veteran with a VA medical opinion regarding the etiology of 
his hepatitis C.  That development has been completed and the 
case has been returned to the Board. 

Pursuant to a request received in July 2003, the appellant 
testified at a Board Video Conference hearing before the 
undersigned Veterans Law Judge in April 2004.  The transcript 
of that hearing is of record. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The medical evidence does not show hepatitis C until many 
years post-service and the preponderance of the competent 
evidence is against a nexus between a current diagnosis of 
hepatitis C and any incident of service, to include a claimed 
laceration of the finger, alleged exposure to blood, and the 
receipt of immunizations.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the August 2004 Board 
remand, the RO rating decisions, the statement of the case 
and supplemental statements of the case, issued in connection 
with the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, correspondence 
from the RO sent to the appellant, to include the February 
2000, January 2001, July 2001, December 2001 and August 2004 
letters, specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  That is, the appellant was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
April 2004 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the  February 2000, January 2001, July 
2001, December 2001 and August 2004 letters, did not 
explicitly request that he provide the RO any evidence in his 
possession that pertained to his claim, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the September 2000 
RO decisions that is the subject of this appeal.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the September 2000 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would help substantiate his claim.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The veteran has not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal. 

Additionally, as will be reflected in the analysis section of 
this decision, a competent VA opinion was obtained by the RO, 
which when considered with the additional medical and lay 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the veteran's appeal.  See 38 
C.F.R. § 5103A(d).  That is, the VA medical opinion, which 
when considered with the service and remaining post-service 
medical records, is sufficient to address the contended 
causal relationship and make a decision on the veteran's 
appeal.  A medical examination or another medical opinion 
under such circumstances is not necessary to decide this 
appeal.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).   

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  

The veteran contends that his hepatitis C is linked to in-
service exposure to large amounts of blood while working with 
wounded in Vietnam, a lacerated finger sustained during that 
time, and/or receiving immunization shots during service.
Although no lacerations are apparent, the service medical 
records reflect multiple incident of trauma, to include a 
finger injury in September 1970.  The service medical 
records, to include his November 1970 discharge examination, 
are negative for any findings attributable to hepatitis C.  

The post-service medical records from July 1997 to December 
1998, show that the veteran was diagnosed with end-stage 
liver disease secondary to chronic hepatitis C and Laennec's 
cirrhosis.  In July 1997, he underwent an orthotopic liver 
transplant.  An April 1998 liver biopsy report shows that the 
veteran's hepatitis C had reoccurred.  November 1998 and 
August 2001 reports recorded a history of alcohol and 
intravenous drug abuse, to include intravenous use of heroin, 
last used in 1983. At the April 2002 personal hearing, the 
veteran testified that he had used intravenous drugs in 1992.  
An August 2000 medical statement confirmed that the veteran 
continued to have hepatitis C.  He was treated with 
medication.  

An August 2001 post-service private medical note from Dr. 
J.V.K. stated that in his opinion, the veteran contracted 
hepatitis C at least 20 years prior to 2001, which lead to 
chronic liver failure with cirrhosis, necessitating a liver 
transplant.  As noted above, the veteran was discharged from 
service in January 1971.  Thus, this medical opinion does not 
place the onset date during service.

A VA medical opinion report dated in August 2004 reflects a 
conclusion that it was more likely than not that the veteran 
contracted hepatitis C in and around 1983 when he was using 
drugs intravenously.  The examiner further opined that the 
veteran's history of alcohol abuse, when coupled with chronic 
liver disease, likely lead to the development of liver 
cirrhosis.  It was noted that in such cases cirrhosis of the 
liver can develop in individuals exposed to both alcohol and 
hepatitis C within an 8 to 10 year period.  As to the central 
question at hand, the physician pointed out that the 
available evidence shows that the use of intravenous (IV) 
drugs is by far the most important risk factor for 
contracting hepatitis C.  He referred to the a medical 
article as a basis for his opinion.  The physician indicated 
having reviewed the veteran's case file in preparation for 
the opinion report.  

While the August 2001 post-service VA medical opinion is to 
the effect that the veteran contracted hepatitis C prior to 
1981, it does not establish an in-service onset and there is 
no indication that Dr. J.V.K. reviewed the veteran's case 
file.  Moreover, the physician did not address the question 
of etiology.  That is, the opinion did not address the 
question of whether the veteran's hepatitis was caused by 
some in-service event, such as a vaccination, alleged 
exposure to large amounts of blood while working with wounded 
in Vietnam or a claimed lacerated finger, versus post-service 
IV drug abuse.  Dr. J.V.K.'s opinion places the veteran's 
exposure to hepatitis C within a time frame that is not 
inconsistent with post-service intravenous drugs.  Thus, Dr. 
J.V.K.'s medical opinion is not necessarily inconsistent with 
the subsequent VA opinion and it provides little if any 
support for the claimed causal relationship.

The August 2004 VA physician's opinion unequivocally weighs 
against the claim of an etiology for hepatitis that is 
related to service.  The Board finds that this opinion is the 
most probative evidence of record with regard to the current 
appeal because it specifically addresses the question at 
hand-the etiology of the veteran's hepatitis C; it was based 
upon a review of the relevant evidence in the claims file and 
it is supported by a rationale with citation to the clinical 
record and to the medical literature.   

The Board recognizes the veteran's contentions regarding the 
diagnosis and etiology of the hepatitis C.  However, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of diagnosis 
or medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In summary, the most probative evidence indicates that the 
veteran's hepatitis C is far more likely causally linked to 
post-service IV drug abuse versus any in-service incident.  
As the preponderance of the evidence is against the claim for 
service connection for hepatitis C, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).









ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


